 



EXHIBIT 10.34
Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
FIRST AMENDED AND RESTATED BUSINESS COLLABORATION AGREEMENT
     This First Amended and Restated Business Collaboration Agreement
(“Agreement”) is entered into as of November 2, 2006 (“Effective Date”) between
Novell, Inc., a Delaware corporation with principal offices at 404 Wyman Street,
Waltham, Massachusetts 02451 (“Novell”) and Microsoft Corporation, a Washington
corporation with principal offices at One Microsoft Way, Redmond, WA 98052-6399
(“Microsoft”).
Recitals
The parties desire, pursuant to the terms and conditions set forth in the
Agreement below, to collaborate on the commercialization of certain of their
respective current and future technologies by, among other things:
• marketing a combination of Microsoft and Novell virtualization offerings that
allow SLES to run as a guest operating system on Windows, and Windows to run as
a guest operating system on SLES, and certain other agreed-upon activities
between the parties;
• enabling distribution by Microsoft of Novell support and update service
subscriptions for SLES; and
• coordinating the provision of customer support for each party’s virtualization
technology components between Microsoft’s and Novell’s respective customer
support organizations.
Accordingly and in consideration of the mutual covenants and conditions stated
below, Microsoft and Novell agree as follows:
Agreement

1.   Definitions

  1.1   “Combined Offering” means a combination of one of each of the software
and software support components identified in (a) through (d) below, for joint
customers that wish to run SLES as a guest operating system on Microsoft Windows
Server (and/or Microsoft Virtual Server or Viridian):

  (a)   Microsoft Windows Server, Microsoft Virtual Server and/or Viridian;    
(b)   Either one of the (i) Microsoft VM Linux Additions, Microsoft VM I/O
Components or Microsoft VM Shim, or one of the (ii) Modified Additions, Modified
I/O Components or Modified Shim;     (c)   SLES; and     (d)   a SLES
Subscription;

or such other combination of Microsoft and Novell virtualization software and
related software service components on which the parties mutually agree in
writing.

  1.2   “Combined Offering Components” mean any one of the software or software
support components comprising a Combined Offering.

 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 1   5/24/2007          

 



--------------------------------------------------------------------------------



 



  1.3   “Combined Offering Software Components” mean the software components of
a Combined Offering.     1.4   “Longhorn Server” means the next major release of
Microsoft’s Windows server operating system following Windows Server 2003 R2,
and any Upgrades thereto that Microsoft may commercially release during the
Term.     1.5   “Microsoft Components” mean Microsoft Windows Server, Microsoft
Virtual Server, Viridian, Microsoft VM Linux Additions, Microsoft VM I/O
Components, Microsoft VM Shim and any other Combined Offering Components owned
by Microsoft.     1.6   Microsoft VM I/O Components” mean (a) an implementation
of the VMBus protocol needed to communicate between the Viridian disk/networking
virtualization service providers (“VSPs”) and the Linux disk/networking
virtualization service clients (“VSCs”), (b) a Linux block storage driver that
communicates with the Viridian disk VSP using the VMBus protocol, and (c) a
Linux Ethernet driver that communicates with the Viridian net VSP using the
VMBus protocol, each of the foregoing (a)-(c) as may be commercially released by
Microsoft during the Term, and including any Upgrades thereto that Microsoft may
commercially release during the Term.     1.7   “Microsoft VM Linux Additions”
mean the software components distributed as of the Effective Date by Microsoft
as the “Microsoft Virtual Machine Additions for Linux,” offering Linux guest
support for Microsoft Virtual Server 2005 R2, and any Upgrades thereto that
Microsoft may commercially release during the Term.     1.8   “Microsoft VM
Shim” means a software adapter shim that enables a Xen-enabled Linux guest
operating system to run on the Viridian hypervisor, as may be commercially
released by Microsoft during the Term, together with any Upgrades thereto that
Microsoft may commercially release during the Term.     1.9   “Microsoft Virtual
Server” means Microsoft Virtual Server 2005, Microsoft Virtual Server 2005 R2
Enterprise Edition and any Upgrade thereto that Microsoft may commercially
release during the Term.     1.10   “Microsoft Windows Server” means Microsoft
Windows Server 2003 R2 Enterprise Edition and any Upgrades thereto that
Microsoft may commercially release during the Term.     1.11   “Modified
Additions” mean (a) derivative works of the Microsoft VM Linux Additions that
are made by or on behalf of Novell pursuant to the Technical Collaboration
Agreement (as defined in Section 2.2 below), and (b) any Upgrades thereto that
Novell may commercially release during the Term.     1.12   “Modified I/O
Components” mean (a) derivative works of the Microsoft VM I/O Components that
are made by or on behalf of Novell pursuant to the Technical Collaboration
Agreement (as defined in Section 2.2 below), and (b) any Upgrades thereto that
Novell may commercially release during the Term.     1.13   “Modified Shim”
means (a) derivative works of the Microsoft VM Shim that are made by or on
behalf of Novell pursuant to the Technical Collaboration Agreement (as defined
in Section 2.2 below), and (b) any Upgrades thereto that Novell may commercially
release during the Term.     1.14   “Shared Customer” means an end user that
acquires a Combined Offering.     1.15   “SLES” means SUSE Linux Enterprise
Server version 10 and any Upgrades thereto that Novell may commercially release
during the Term.     1.16   “SLES Priority Subscription” means a subscription
for Shared Customers or other SLES licensees to receive the same support as that
provided, as of the Effective Date, under (a) Novell’s standard “SUSE Linux
Enterprise Server Priority Support” program, and (b) the “Novell Linux Upgrade
Protection” program, where (a) and (b) include any successor of either program
that is made generally available by Novell (directly or indirectly) during the
Term. The duration of the subscription may be for one year, three years, or such
other multi-year support and/or maintenance period that Novell makes
commercially available to SLES licensees during the Term.

 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 2   5/24/2007          

 



--------------------------------------------------------------------------------



 



  1.17   “SLES Standard Subscription” means a subscription for Shared Customers
or other SLES licensees to receive the same support as that provided, as of the
Effective Date, under (a) Novell’s standard “SUSE Linux Enterprise Server
Standard Support” program, and (b) the “Novell Linux Upgrade Protection”
program, where (a) and (b) include any successor of either program that is made
generally available by Novell (directly or indirectly) during the Term. The
duration of the subscription may be for one year, three years, or such other
multi-year support and/or maintenance period that Novell makes commercially
available to SLES licensees during the Term.     1.18   “SLES Subscription”
means either a SLES Priority Subscription or a SLES Standard Subscription.    
1.19   “Subscription Certificate” means a tangible or electronic item that
Novell provides to Microsoft for each Prepaid Subscription Right (as defined in
Section 4.1 below) purchased by Microsoft under Section 4 below, which item
represents the right to receive the benefits of a SLES Subscription at no cost
to the recipient (other than reasonable media and shipping costs) and includes
whatever information is necessary for the recipient of the Prepaid Subscription
Right to activate its SLES Subscription, such as relevant instructions and
security keys.     1.20   “Term” has the meaning given in Section 11.1.     1.21
  “Upgrades” mean any corrections, improvements, bug fixes, revisions,
enhancements, localizations, updates, upgrades or other modifications made
commercially available by either party.     1.22   “Viridian” means the first
version (i.e., “V1”) hypervisor and related virtualization software being
developed by Microsoft for release as part of Longhorn Server, including any
Upgrades thereto that Microsoft may commercially release during the Term.    
1.23   “Year” means a one-year period commencing on the Effective Date or an
anniversary thereof and ending no later than the end of the Term.

2.   Related Agreements.

  2.1   Patent Cooperation Agreement. On or around the Effective Date of this
Agreement, the parties have entered into a Patent Cooperation Agreement (“Patent
Cooperation Agreement”), where the parties have agreed to certain patent
covenants. The parties acknowledge that such Patent Cooperation Agreement is a
pre-requisite for the business collaboration contemplated in this Agreement. In
the event of a conflict between the terms of this Agreement and the Patent
Cooperation Agreement, the terms of the Patent Cooperation Agreement shall
control, but solely to the extent of the inconsistency.     2.2   Technical
Collaboration Agreement. On or around the Effective Date of this Agreement, the
parties also have entered into a Technical Collaboration Agreement (“Technical
Collaboration Agreement”) under which, among other things, the parties agree to
collaborate on certain virtualization, management and other related
interoperability initiatives. The Technical Collaboration Agreement is a
pre-requisite for the business collaboration contemplated in this Agreement. In
the event of a conflict between the terms of this Agreement and the Technical
Collaboration Agreement, the terms of the Technical Collaboration Agreement
shall control, but solely to the extent of the inconsistency.

3.   Marketing & Training

  3.1   Marketing Plan.

  (a)   General. Within *** following the Effective Date the parties agree to
jointly create a mutually agreed-upon written plan designed to address all
marketing of the parties’ activities related to the Patent Cooperation
Agreement, Technical Collaboration Agreement, and this Agreement (the
“Agreements"), reflecting the themes that the parties will advance in the
publicity initiatives described in Sections 8.3(a) and (b) below (the “Marketing
Plan"). The Marketing Plan will specify the *** to implement the Marketing Plan
(“Marketing Funds"). *** that the *** may be

 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 3   5/24/2007          

 



--------------------------------------------------------------------------------



 



      *** in the *** . *** to each *** in such *** may be *** by the *** in the
*** Marketing Plan. The Marketing Plan also may be *** during the Term *** .    
(b)   Marketing Funds. Over the Term, Microsoft agrees to allocate and spend
Sixty Million Dollars (US$60,000,000) to develop and implement the Marketing
Plan based on activities mutually agreed upon by the parties (“Microsoft
Marketing Commitment”). Novell may publicly announce the existence and purposes
of these Marketing Funds, subject to Microsoft’s reasonable approval of the form
and contents of such announcement. All (i) Marketing Funds contributed by
Microsoft, (ii) Microsoft’s out-of-pocket costs and in-kind contributions
associated with implementation of the Marketing Plan, and (iii) fully burdened
salary and benefits for marketing personnel hired by Microsoft to implement the
Marketing Plan, pursuant to and as limited in Section 3.1(c) below, will count
toward the Microsoft Marketing Commitment, including all expenditures *** .
Microsoft agrees that Novell shall have authority to allocate *** of this
Microsoft Marketing Commitment for marketing endeavors consistent with the
general focus of the parties’ activities under the Agreements, which marketing
endeavors will be identified in a specific section of the Marketing Plan
(“Novell Marketing Projects”). In no event, however, will Novell use any
Microsoft trademarks for Novell Marketing Projects without Microsoft’s prior
written approval. Except as may be provided for in any Novell Marketing Project,
all uses of the Marketing Funds to market virtualization technology will focus
on virtualization scenarios involving SLES as a guest on Windows (including
migration from non-Novell Linux to SLES for such virtualization scenarios, with
a focus toward unpaid Linux).     (c)   Marketing Expertise. Within ***
following the Effective Date, Microsoft will assemble a team of personnel who
will be primarily dedicated to implementing Microsoft’s obligations under the
Marketing Plan. Over the Term, all of Microsoft’s costs (including internal and
out-of-pocket) associated with this Section 3.1(c), up to a cap of *** , will
count toward the Microsoft Marketing Commitment (but will not count toward that
portion of the Microsoft Marketing Commitment allocated to the Novell Marketing
Projects).     (d)   Microsoft Endorsement of SLES. The Marketing Plan will
specify the following commitments of Microsoft to endorse SLES:       (i) During
the *** of the Term, Microsoft will *** to its *** as the *** on Microsoft *** ,
and thereafter as *** of the *** ;       (ii) Microsoft will *** to its *** as a
*** and will *** , including through the *** ; and       (iii) Microsoft will
favorably describe the Combined Offering on Microsoft’s website and in marketing
collateral created through the Marketing Plan.     (e)   Novell Endorsement of
Windows. The Marketing Plan will specify the following commitments of Novell to
endorse Windows Server, Virtual Server and Viridian:       (i) Novell will ***
to its *** and will ***; and       (ii) Novell will favorably describe the
Combined Offering on Novell’s website and in marketing collateral created
through the Marketing Plan.     (f)   Upgrades. The parties acknowledge and
agree that, as the parties issue Upgrades to the Combined Offering Software
Components during the Term, they will incorporate such Upgrades into the
Marketing Plan activities in a mutually agreed upon manner, provided that if a
given Upgrade embodies material functional or feature modifications inconsistent
with the overall goals of this Agreement, the parties will assess and come to a
mutual decision regarding how and whether to market such Upgrades under this
Agreement.

3.2   Sales Force & Training Plans.

 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 4   5/24/2007          

 



--------------------------------------------------------------------------------



 



  (a)   Sales Force. Over the Term, Microsoft will allocate and spend
Thirty-Four Million U.S. Dollars (US$34,000,000) (“Sales Fund”) to fund and
maintain a sales force that will dedicate the majority of their time toward the
promotion and sale of the Combined Offering and/or the Subscription
Certificates. In conjunction with the foregoing, within a commercially
reasonable period of time following the Effective Date, and thereafter during
the Term, Microsoft will assemble and maintain such sales force. Microsoft
anticipates that it will deploy at least *** full time personnel, with
reasonable accommodation for personnel build-up and attrition, to accomplish the
purpose contemplated herein. Novell may publicly announce the existence and
anticipated work of these resources. Microsoft will use commercially reasonable
efforts to allocate geographic responsibility among such sales resources in a
manner that provides coverage for each of Novell’s 15 global sales areas (with
greater emphasis for Novell’s Northeast, West, Midwest, UK and Germany regions).
In addition, such sales resources will be compensated in substantially the same
manner as other similarly situated Microsoft sales personnel; provided, however,
that Microsoft will define specific incentive metrics for such personnel that
are measured based on distribution of the Combined Offering and/or Subscription
Certificates.     (b)   Training Plans. Within *** following the Effective Date,
the parties agree to jointly create, by written agreement, a plan for training
their respective sales forces on the customer value associated with the Combined
Offering (the “Training Plan”).     (c)   Microsoft Channel Partners. Within ***
following the Effective Date, the parties agree to jointly create, by written
agreement, a plan for educating Microsoft’s Direct Marketing Resellers and Large
Account Resellers on the customer value associated with the Combined Offering
(the “Reseller Plan”).     (d)   Marketing Plan and Marketing Funds. The
Training Plan and Reseller Plan are considered components of the Marketing Plan.
Each party may expend Marketing Funds on implementation of the Training Plan and
Reseller Plan, but only Microsoft’s expenditures (including any credits granted
to Novell or reimbursement of Novell costs or expenses pursuant to the Marketing
Plan) shall count toward the Microsoft Marketing Commitment.

  3.3   Distribution of the Combined Offering Components. In no event will
either party pre-assemble for distribution SLES with any of Microsoft Windows
Server, Microsoft Virtual Server or Viridian or otherwise distribute SLES with
any of Microsoft Windows Server, Microsoft Virtual Server or Viridian. Rather,
the parties agree that (a) Shared Customers will separately license Microsoft
Windows Server, Microsoft Virtual Server and Viridian from Microsoft and/or its
channel partners, and SLES from Novell or its licensees/sublicensees, and
(b) the Shared Customers (or their authorized designees) will be responsible for
deployment and installation SLES and Microsoft Windows Server, Microsoft Virtual
Server or Viridian. Microsoft will use commercially reasonable efforts to
introduce Novell to a Microsoft large account reseller or other Microsoft
channel partners from which Novell customers may license Windows Server.

4.   SLES Subscriptions

  4.1   Prepaid Subscription Rights. During the Term, Novell will sell to
Microsoft for distribution to prospective Shared Customers and other SLES
licensees, the right to enroll in SLES Subscriptions (“Prepaid Subscription
Rights”). Microsoft’s purchase price for the right to enroll in a single SLES
Subscription shall equal *** Novell’s published list price for each of the
relevant SLES Subscription components.     4.2   Minimum Commitments/Activation
Periods.

  (a)   Microsoft will purchase from Novell US$240,000,000 of Prepaid
Subscription Rights (the “Total Minimum Commitment”). Microsoft may *** (or such
*** which the parties may otherwise agree) *** with a *** . Microsoft will pay
Novell the Total Minimum Commitment within sixty (60) days following the
Effective Date. Novell will *** of the *** , and will *** Microsoft.

 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 5   5/24/2007          

 



--------------------------------------------------------------------------------



 



      Microsoft may also *** through the *** in which case an *** will be ***
from the *** for the *** in the Term (*** .     (b)   All Subscription
Certificates will *** which the *** in the *** *** on the *** to Microsoft and
*** (“Activation Period”).     (c)   Microsoft agrees *** Novell’s *** Microsoft
is *** use the *** of the ***         .

  4.3   Distribution of Prepaid Subscription Rights.

  (a)   Authorization to Distribute. Novell authorizes Microsoft to use or
distribute (directly or indirectly) the Prepaid Subscription Rights, including
through Microsoft’s direct sales force, or such other distribution mechanism as
Microsoft in its sole discretion may implement.     (b)   Pricing. Novell
acknowledges and agrees that Microsoft may exercise its sole discretion in
determining how and whether to use and/or distribute the Prepaid Subscription
Rights to best implement Microsoft’s internal business strategies for driving
incremental revenue growth and otherwise furthering Microsoft’s business
interests. Accordingly, Microsoft, in its sole discretion, will establish the
price it will charge Shared Customers and other SLES licensees for such Prepaid
Subscription Rights. Novell acknowledges that it is not entitled to share in any
revenue (if any) generated by Microsoft from the distribution of the Prepaid
Subscription Rights.     (c)   Novell Obligation to Execute and Fulfill
Subscription. Novell further agrees that, for each Prepaid Subscription Right
that Microsoft uses or distributes and that is activated within the applicable
Activation Period, Novell will promptly enter into a corresponding SLES
Subscription with the Shared Customer or other SLES licensee that is the
recipient of such Prepaid Subscription Right, without any charge whatsoever to
such recipient (except for reasonable media and shipping costs). Novell will be
directly responsible to the Shared Customer or other SLES licensee for
fulfilling the terms of the SLES Subscription.     (d)   Implementation Plan.
Within *** following the Effective Date, the parties agree to jointly create, by
written agreement, a plan that describes (i) the content of the Subscription
Certificates, (ii) the process by which Novell will issue the Subscription
Certificates to Microsoft, (iii) the process by which Microsoft can exchange
Subscription Certificates in inventory relating to SLES Priority Subscriptions
for SLES Standard Subscriptions, and vice versa, based on market demand; and
(iv) the process by which the recipient of a Subscription Certificate may notify
Novell that it seeks to activate the Prepaid Subscription Right, and by which
Novell will execute the appropriate SLES Subscription with recipients who
activate the Prepaid Subscription Rights, enroll them in support, and enable
them to receive SLES updates pursuant to their SLES Subscription. Within ninety
(90) days following the Effective Date, the parties agree to jointly create, by
written agreement, a plan that describes the manner in which the parties will
provide instructions for installing the Combined Offering to Shared Customers.

  4.4   Exclusivity. During the first three years of the Term, Microsoft will
not enter into an agreement with any other third party Linux distributor to
encourage adoption of non-Novell Linux/Windows virtualization solutions through
a program substantially similar to the Subscription Certificate distribution
program described in this Section 4.

5.   Customer Support Collaboration.

The parties acknowledge that, as between the two parties, each is responsible
for providing customer support, if any, for software that each licenses to
customers for use in virtualized environments, including their respective
Combined Offering Software Components. To improve the experience of mutual
customers operating in virtualized environments (i.e., running SLES as a guest
operating system on Microsoft Windows Server, Microsoft Virtual Server, or
Viridian, and/or running Microsoft Windows Server as a guest operating system on
SLES), the parties agree to implement the steps described in Exhibit B for
collaborating on the provision of support for such customers.
 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 6   5/24/2007          

 



--------------------------------------------------------------------------------



 



6.   Ownership/Non-Exclusivity.

  6.1   Ownership. The parties agree that no license rights are granted in this
Agreement. Each party and its suppliers own all right, title and interest to
their respective Combined Offering Software Components. Neither party has the
authority to make any warranty or representation on behalf of the other party,
provided that nothing herein limits Novell’s obligation to fulfill SLES
Subscriptions for Shared Customers or other SLES licensees that activate Prepaid
Subscription Rights pursuant to Section 4 above.     6.2   Non-Exclusivity;
Freedom of Action. Except with respect to the exclusive commitments expressly
set forth in Sections *** and 4.4 above, and subject to the parties’
confidentiality obligations in Section 8 below, the parties’ collaboration
obligations under this Agreement are non-exclusive. Accordingly, other than as
set forth in Sections *** and 4.4, and subject to Section 8.1, neither party is
precluded by this Agreement from deploying, offering, promoting or developing,
whether alone or in collaboration with others, any software, services, platforms
or products that compete with the other party’s software, services, platforms or
products.

7.   Administration and Oversight

  7.1   Relationship Coordinators. Within *** of the Effective Date, each party
will appoint one person to manage the parties’ overall relationship under this
Agreement (each a “Relationship Coordinator”) and will provide contact
information for such Relationship Coordinator to the other party. Each party’s
Relationship Coordinator will be responsible for setting up periodic meetings
between the parties to track overall progress under the Agreement, coordinating
the parties’ activities under this Agreement with those under the Technical
Collaboration Agreement and other agreements between the parties, and serving as
a preliminary point of contact for resolving issues that may arise under the
Agreement. Each Relationship Coordinator will be responsible for establishing
the joint review committee for escalation of material disputes called for under
Section 12.2 below. The parties may replace their Relationship Coordinator by
providing written notice of such replacement to the other party, such notice to
include contact information for the new Relationship Coordinator.     7.2  
Project Coordinators. Within *** of the Effective Date, each party will appoint
one person to manage that parties’ day-to-day obligations as contemplated by
this Agreement for that party (each a “Project Coordinator”) and will provide
the contact information for such Project Coordinator to the other party. Each
Party will have the right to replace its Project Coordinator by providing
written notice of such replacement to the other party, such notice to include
the contact information for the new Project Coordinator. The Project
Coordinators will meet in person or by telephone conference, as needed, not less
than once each quarter during the Term, to discuss the status of the parties’
activities under this Agreement.

8.   Confidentiality/Publicity.

  8.1   Confidentiality. The parties agree that all disclosures under this
Agreement shall be governed by the Non-Disclosure Agreement entered into by and
between the parties effective on April 1, 2004, as amended on May 12, 2004
(“NDA”). Except as otherwise provided herein or otherwise agreed between the
parties, *** in this Agreement, *** by the parties, *** .     8.2   *** . The
parties agree that the agreement terms *** are *** would be *** In addition to
the parties’ general *** of this Agreement *** , the parties agree to take ***
the *** The parties agree that *** will make a *** of the *** in connection with
any *** of this Agreement as an *** with the *** . The request *** in a *** with
the *** . The request will *** . Any *** shall be *** to and *** Notwithstanding
the foregoing, nothing in this provision shall prohibit *** of the *** *** .    
8.3   Publicity.

  (a)   Initial Press Release and Press Conference. Within the earlier of *** of
signing of this Agreement or, to the *** or other *** to such *** , the parties
agree to *** this Agreement, the

 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 7   5/24/2007          

 



--------------------------------------------------------------------------------



 



      Patent Cooperation Agreement and the Technical Collaboration Agreement
with *** Accordingly, the parties agree that *** will be *** , and *** will
include *** .     (b)   Related Announcement Activities. In conjunction with the
parties’ announcement pursuant to Section 8.3(a) above, Novell and Microsoft
agree to the *** .     (c)   Whitepapers. Novell and Microsoft will jointly
author business and technical whitepapers on the Combined Offering and maintain
these papers as the technology and products are revised.

9.   Indemnification/Infringement Claims

  9.1   Indemnification by Novell. Novell agrees to indemnify, defend and hold
harmless Microsoft and its successors, officers, directors and employees against
any and all actions, causes of action, claims, demands, costs, liabilities,
expenses (including reasonable attorneys fees and costs) and damages arising
from (a) any claims that Novell has *** for any *** by Novell, (b) any claims
that Novell has *** , and/or (c) any claims brought by a third party that *** by
Novell, the *** (subject to Microsoft’s indemnification obligations under
Section 9.2 below with respect to the *** Novell *** by Microsoft). Microsoft
will promptly notify Novell in writing of the claim, allow Novell to control,
and cooperate with Novell in, the defense and any related settlement
negotiations. Microsoft may participate in the proceedings through counsel of
its own choosing at its option and expense. Notwithstanding the above, Novell’s
financial responsibility will be reduced by *** .     9.2   Indemnification by
Microsoft. Microsoft agrees to indemnify, defend and hold harmless Novell and
its successors, officers, directors and employees against any and all actions,
causes of action, claims, demands, costs, liabilities, expenses (including
reasonable attorneys fees and costs) and damages arising from (a) any claims
that Microsoft has *** and/or (b) any claims brought by a third party that a ***
. Novell will promptly notify Microsoft in writing of the claim, allow Microsoft
to control, and cooperate with Microsoft in, the defense and any related
settlement negotiations. Novell may participate in the proceedings through
counsel of its own choosing at its option and expense.     9.3   *** Without
limiting *** result of a *** under the *** then *** will at its *** that it ***
do so on *** to make it *** it with a *** to make it ***

10.   Exclusions, Limitations of Liability

  10.1   LIMITATION OF DAMAGES. SUBJECT TO SECTION 10.4 BELOW, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INDIRECT DAMAGES WHATSOEVER
ARISING OUT OF OR RELATING TO THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, SUCH
DAMAGES FOR LOSS OF REVENUE, PROFIT OR USE, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.     10.2   LIMITATION OF LIABILITY. SUBJECT
TO SECTION 10.4 BELOW AND EXCEPT WITH REGARD TO *** ABOVE, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, THE MAXIMUM AGGREGATE LIABILITY OF EACH PARTY TO
THE OTHER PARTY FOR ANY *** UNDER THIS AGREEMENT WILL NOT EXCEED *** .     10.3
  Application. The limitations on and exclusions of liability for damages in
this Agreement apply regardless of the form of action, regardless of whether any
remedy has failed its essential purpose, and regardless of whether the liability
is based on breach of contract, tort (including negligence), strict liability,
breach of warranty, or any other legal theory.     10.4   Exceptions. The
limitations of liability and exclusions of damages in this Section 10 will not
apply to (i) a breach of the confidentiality obligations set forth in Section 8,
the parties’ indemnification obligations

 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 8   5/24/2007          

 



--------------------------------------------------------------------------------



 



      under Sections 9.1 and 9.2, or any claims by a party of intellectual
property infringement or misappropriation.

11.   Term and Termination

  11.1   Term. The term of this Agreement will commence on the Effective Date
and continue through January 1, 2012, unless (a) extended by mutual written
agreement for up to 2.5 additional years (provided that the parties acknowledge
and agree that in no event shall such term extension increase amounts to be paid
or costs required to be incurred under this Agreement), or (b) terminated
earlier under Section 11.2 (“Term”).     11.2   Termination.

  (a)   This Agreement will *** upon *** .     (b)   In addition, *** may
terminate this Agreement if *** of this Agreement *** following expiration of
the *** as described in Section *** , provided that the *** , that if the ***
will terminate.     (c)   *** may terminate this Agreement *** with the *** due
to *** under a *** that would *** in the *** of this Agreement *** .     (d)  
Notwithstanding any other provision of this Agreement, *** may terminate this
*** of the *** by the *** if such *** to the *** of the *** .

  11.3   Effect of Expiration or Termination. The following Sections shall
survive the expiration or termination of this Agreement: Section *** (with
respect to any *** Section *** and in effect following expiration or
termination, as well as *** issued prior to expiration or termination whose ***
), ***. The expiration or termination of this Agreement will be without
prejudice to any right or remedy of either party arising out of any breach
hereof.

12.   Miscellaneous

  12.1   Payments. All payments hereunder shall be pursuant to and governed by
Exhibit E.     12.2   *** In the event that *** to this Agreement *** consisting
of a *** will engage *** for a period of *** after *** of the *** is provided by
*** to the *** If the *** then at the *** of the *** , the *** to try and ***
Before the end of ***     12.3   Entire Agreement, Construction and Waiver. This
Agreement, including the Exhibits, together with the NDA constitute the entire
agreement between the parties with respect to its subject matter. It supersedes
all prior and contemporaneous related negotiations or agreements, whether
written or oral regarding such subject matter. This Agreement may be modified
only by a written agreement signed by both parties. Failure by either party to
enforce any provision of this Agreement will not be deemed a waiver of future
enforcement of that provision. This Agreement will be deemed to have been
jointly drafted and will not be construed for or against any party based on any
rule of construction concerning who prepared this Agreement or otherwise.    
12.4   Invalid Clauses. If any term of this Agreement, other than Sections *** ,
is found by a court of competent jurisdiction to be in whole or in part
unenforceable, then the remainder of this Agreement will continue in effect so
long as the Agreement still expresses the intent of the parties. If the intent
of the parties cannot be preserved, or if any Section specifically identified in
the preceding sentence, in whole or in part, is found to be unenforceable, this
Agreement will terminate unless the parties mutually agree in writing to the
contrary.

 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 9   5/24/2007          

 



--------------------------------------------------------------------------------



 



  12.5   Force Majeure. Neither party shall be liable in damages or have the
right to terminate this Agreement for any delay or default in performing
hereunder if such delay or default is caused by conditions beyond its control
including, but not limited to Acts of God, Government restrictions, wars,
insurrections and/or any other cause beyond the reasonable control of the party
whose performance is affected.     12.6   Notices. Any notices given under this
Agreement will be delivered either by messenger or overnight delivery service,
or sent by facsimile/email with a confirmation sent via certified or registered
mail, postage prepaid and return receipt requested, addressed as indicated
below. Notice will be deemed to have been given on the day received.

      If to Novell:   If to Microsoft:
Novell, Inc.
  Microsoft Corporation
404 Wyman Street
  One Microsoft Way
Waltham, Massachusetts 02451
  Redmond, WA 98052-6399
Attn: General Counsel
  Attn: Director of IP Licensing
Facsimile: 781-464-8062
  Facsimile No.: 425-936-7329
Email:
  Email:

  12.7   Jurisdiction; Governing Law. The validity, construction, and
performance of this Agreement will be governed first in accordance with the
federal laws of the United States to the extent that federal subject matter
jurisdiction exists, and second in accordance with the laws of the State of New
York, exclusive of its choice of law rules. With respect to all civil actions or
other legal or equitable proceedings directly arising between the parties under
this Agreement, the parties consent to exclusive jurisdiction and venue in the
United States District Court for the Southern District of New York (the
“Forum”). Each party irrevocably consents to personal jurisdiction and waives
the defense of forum non conveniens in the Forum. Process may be served on
either party in the manner authorized by applicable law or court rule.     12.8
  Attorneys’ Fees. In any action, suit or proceeding to enforce any right or
remedy under this Agreement or to interpret any provision of this Agreement, the
prevailing party will be entitled to recover its reasonable attorneys’ fees,
court costs and other expenses from the other party.     12.9   Assignment.
Neither party shall assign this Agreement or any covenants, releases or other
privileges received hereunder to any third party under action of law or
otherwise, including in connection with the insolvency or bankruptcy of the
party or a Subsidiary (as defined in the Patent Cooperation Agreement), except
(a) with the written consent of the other party or (b) an assignment of the
Agreement as a whole as part of a Change of Control or Spin Off (as defined
under Sections 8.1 and 8.5, respectively, of the Patent Cooperation Agreement),
provided that any assignment under this subsection (b) in the context of a Spin
Off shall be conditioned upon agreement by the Recipient (as defined in
Section 8.5 of the Patent Cooperation Agreement) to the following: (i) if, as a
result of such assignment, the non-assigning party is unable to fulfill any
obligations under this Agreement, such failure will not be deemed a breach under
this Agreement, and (ii) if the assignment materially frustrates the purpose of
any provision of this Agreement, then the party to whom the Agreement is
assigned agrees to negotiate in good faith with the non-assigning party an
appropriate amendment to such provision. Notwithstanding the foregoing, either
party may subcontract with one of its Subsidiaries (as defined in the Patent
Cooperation Agreement) to undertake obligations on behalf of such party under
this Agreement, provided such party remains responsible for full compliance with
the terms of this Agreement (this sentence does not apply, however, to any
separate agreements that may be entered into between the parties’ subsidiaries).
Any attempted assignment in derogation of either of the foregoing shall be void.
    12.10   No Third party Beneficiaries; No Partnerships. This Agreement is
solely for the benefit of, and will be enforceable by, the parties only. This
Agreement is not intended to and will not confer any right or benefit on any
third party. The parties hereunder are operating as independent entities, and
nothing in this

 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 10   5/24/2007          

 



--------------------------------------------------------------------------------



 



      Agreement will be construed as creating a partnership, franchise, joint
venture, employer-employee or agency relationship. Neither party has the
authority to make any statements, representations or commitments of any kind on
behalf of the other party.     12.11   Counterparts and Facsimile. This
Agreement may be executed in counterparts, each of which shall be deemed an
original, but each together shall constitute one and the same instrument. For
purposes hereof, a facsimile copy of this Agreement, including the signature
pages hereto, shall be deemed to be an original. Notwithstanding the foregoing,
the parties shall deliver original signature copies of this Agreement to the
other party as soon as practicable following execution thereof.         THIS
AGREEMENT is entered into by the parties as of the Effective Date.

                      Novell, Inc.       Microsoft Corporation    
 
                   
By:
  /s/ Joseph A. LaSala, Jr.       By:   /s/ Bradford L. Smith    
 
                    Name: Joseph A. LaSala, Jr.       Name: Bradford L. Smith  
  Title: SVP, General Counsel       Title: General Counsel     Date Signed:
1/16/07       Date Signed: 1/16/07    

 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 11   5/24/2007          

 



--------------------------------------------------------------------------------



 



Exhibit A
     ***

          ***   ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
      ***

***
 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 12   5/24/2007          

 



--------------------------------------------------------------------------------



 



Exhibit B
Support Coordination Plan
Attached.
 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 13   5/24/2007          

 



--------------------------------------------------------------------------------



 



Exhibit C
*** .
 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 14   5/24/2007          

 



--------------------------------------------------------------------------------



 



Exhibit D
*** .
 

***   Portion for which confidential treatment requested.

  Microsoft Confidential   Page 15   5/24/2007          

 



--------------------------------------------------------------------------------



 



Exhibit E
***
 

***   Portion for which confidential treatment requested.

 